 

Exhibit 10.37

 

Execution Version

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of December 16,
2014, among AMERICAN REALTY CAPITAL GLOBAL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Borrower”), American Realty Capital GLOBAL Trust,
Inc., a Maryland corporation (“Parent”), ARC GLOBAL HOLDCO, LLC, a Delaware
limited liability company (“International Holdco”), the SUBSIDIARY GUARANTORS
party hereto (the “Subsidiary Guarantors”; Parent, International Holdco and each
of the Subsidiary Guarantors, individually, a “Guarantor Party” and,
collectively, the “Guarantor Parties”), ELECTING LENDER (defined below), and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders defined below
(together with its successors and assigns in such capacity, the “Administrative
Agent”).

 

RECITALS:

 

A.           Borrower, the Administrative Agent and certain lenders (together
with their respective successors and assigns, the “Lenders”) are parties to that
certain Credit Agreement dated as of July 25, 2013, as amended by that certain
First Amendment to Credit Agreement dated as of November 22, 2013, that certain
letter agreement regarding updated schedules dated as of November 22, 2013, that
certain letter agreement regarding updated schedules dated as of December 20,
2013, that certain letter agreement regarding updated schedules dated as of
January 15, 2014, that certain Omnibus Amendment to Loan Documents dated as of
March 26, 2014, that certain letter agreement regarding updated schedules dated
as of April 17, 2014, that certain Third Amendment to Credit Agreement dated as
of June 24, 2014, that certain letter agreement regarding updated schedules
dated as of June 24, 2014, that certain Fourth Amendment to Credit Agreement
dated as of July 29, 2014, that certain letter agreement regarding updated
schedules dated as of July 30, 2014, that certain letter agreement regarding
updated schedules dated as of August 25, 2014, that certain Fifth Amendment to
Credit Agreement dated as of October 16, 2014, that certain letter agreement
regarding updated schedules dated as of October 22, 2014, and that certain
letter agreement regarding updated schedules dated as of December 12, 2014 (as
so amended, the “Credit Agreement”; and except as otherwise herein expressly
provided, each initially capitalized term used herein has the meaning assigned
to such term in the Credit Agreement, as amended by this Agreement).

 

B.           Pursuant to Section 2.21 of the Credit Agreement, Borrower has
requested, among other things, an increase in the Commitments by $25,000,000,
and RBS Citizens N.A. (“Electing Lender”) has agreed to provide such increase,
effective January 16, 2015.

 

C.           The parties hereto desire to amend the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Amendment of Credit Agreement. Effective as of January 16,
2015, the Credit Agreement is hereby amended as follows:

 

(a)          The last sentence of the definition of “Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“As of January 16, 2015, the aggregate amount of the Lenders’ Commitments is
$705,000,000.”

 

(b)          Schedule 2.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01 attached hereto.

 

Section 2.          Commitment. Electing Lender agrees that, effective as of
January 16, 2015, its Commitment shall be equal to the amount set forth on
Schedule 2.01 attached hereto.

 



 
 

 

Section 3.          Conditions Precedent. It is a condition precedent to the
effectiveness of this Agreement that all of the following have been satisfied:

 

(a)          the Administrative Agent shall have received Electing Lender’s,
Borrower’s, Parent’s, International Holdco’s and the Subsidiary Guarantors’
signed counterparts of this Agreement;

 

(b)          Electing Lender shall have received a Note, dated effective as of
January 16, 2015, executed by Borrower in the principal amount equal to Electing
Lender’s Commitment as set forth on Schedule 2.01 attached hereto; and

 

(c)          the Administrative Agent shall have been paid all reasonable
out-of-pocket expenses, including reasonable legal fees for the Administrative
Agent’s outside counsel, due to it pursuant to the transaction contemplated
herein and all reasonable outstanding out-of-pocket fees and expenses, if any,
that have been invoiced to Borrower to date.

 

Section 4.          Borrower’s Representations. Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:

 

(a)          each of the representations and warranties of Borrower contained or
incorporated in the Credit Agreement, as amended by this Agreement, or any of
the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

 

(b)          as of the date hereof and immediately after giving effect to this
Agreement, no Default and no Event of Default has occurred and is continuing;

 

(c)          Borrower has all necessary limited partnership power and authority
to execute, deliver and perform its obligations under this Agreement; Borrower
has been duly authorized by all necessary limited partnership action on its
part; and this Agreement has been duly and validly executed and delivered by
Borrower and constitutes Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and

 

(d)          Borrower’s execution and delivery of this Agreement (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any governmental authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of
Borrower or any order of any governmental authority and (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Borrower or any of its assets.

 

Section 5.          Guarantor Parties’ Representations. Each Guarantor Party
hereby represents and warrants to the Administrative Agent and the Lenders, as
follows:

 

(a)          each of the representations and warranties of such Guarantor Party
contained or incorporated in the Guaranty or any of the other Loan Documents to
which it is a party, are true and correct in all material respects on and as of
the date hereof (except if any such representation or warranty is expressly
stated to have been made as of a specific date, then as of such specific date);

 

(b)          as of the date hereof and immediately after giving effect to this
Agreement, such Guarantor Party is in compliance with its obligations under the
Guaranty and each of the other Loan Documents to which it is a party;

 

(c)          such Guarantor Party has all necessary corporate or limited
liability company, as applicable, power and authority to execute, deliver and
perform its obligations under this Agreement; such Guarantor Party has been duly
authorized by all necessary corporate or limited liability company, as
applicable, action on its part; and this Agreement has been duly and validly
executed and delivered by such Guarantor Party and constitutes such Guarantor
Party’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and

 



- 2 -

 

 

(d)          such Guarantor Party’s execution and delivery of this Agreement
(i) does not require any consent or approval of, registration or filing with, or
any other action by, any governmental authority, except for such as have been
obtained or made and are in full force and effect, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Guarantor Party or any order of any governmental authority and
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon such Guarantor Party or any of its assets.

 

Section 6.          Ratification.

 

(a)          Borrower hereby (i) reaffirms, ratifies, confirms, and acknowledges
its obligations under the Credit Agreement (as amended hereby) and the other
Loan Documents to which it is a party and agrees to continue to be bound thereby
and perform thereunder and (ii) agrees and acknowledges that the Credit
Agreement (as amended hereby) and the other Loan Documents and all of Borrower’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been affected, modified or amended.

 

(b)          Each Guarantor Party hereby (i) reaffirms, ratifies, confirms, and
acknowledges its obligations under the Guaranty and the other Loan Documents to
which it is a party and agrees to continue to be bound thereby and perform
thereunder and (ii) agrees and acknowledges that the Guaranty and the other Loan
Documents and all of its obligations thereunder are and remain in full force and
effect and, except as expressly provided herein, have not been affected,
modified or amended.

 

Section 7.          Miscellaneous.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)          Amendments, Etc. The terms of this Agreement may be waived,
modified and amended only by an instrument in writing duly executed by the party
hereto against whom enforcement of such waiver, modification or amendment is
sought (provided that, subject to the terms of the Credit Agreement, the
Administrative Agent may execute any such waiver, modification or amendment on
behalf of the Lenders). Any such waiver, modification or amendment shall be
binding upon Borrower, the Guarantors, Electing Lender, the Administrative Agent
and the Lenders.

 

(c)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of Borrower, the
Guarantor Parties, Electing Lender, the Administrative Agent and the Lenders.

 

(d)          Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

(e)          Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of this Agreement by
facsimile or email transmission shall be effective as manual delivery of an
executed counterpart hereof.

 

(f)          Severability. Any provision hereof which is held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

[remainder of page intentionally left blank]

 

- 3 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       AMERICAN REALTY CAPITAL GLOBAL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory        
PARENT:       AMERICAN REALTY CAPITAL GLOBAL TRUST, INC., a Maryland corporation
        By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title:
Authorized Signatory         INTERNATIONAL HOLDCO:       ARC GLOBAL HOLDCO, LLC,
a Delaware limited liability company         By: American Realty Capital Global
Operating Partnership, L.P., a Delaware limited partnership, its sole member    
    By: American Realty Capital Global Trust, Inc., a Maryland corporation, its
general partner         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway  
  Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  SUBSIDIARY GUARANTORS:       ARC KSFTWPA001, LLC, a Delaware limited liability
company         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title:
Authorized Signatory         ARC PPHHTKY001, LLC, a Delaware limited liability
company         By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title:
Authorized Signatory         ARC CWARANE001, LLC, a Delaware limited liability
company         By: American Realty Capital Global Operating Partnership, L.P.,
a Delaware limited partnership, its sole member         By: American Realty
Capital Global Trust, Inc., a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory         ARC CWGRDMI001, LLC, a Delaware limited liability company    
    By: American Realty Capital Global Operating Partnership, L.P., a Delaware
limited partnership, its sole member         By: American Realty Capital Global
Trust, Inc., a Maryland corporation, its general partner         By: /s/ Jesse
C. Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory        
ARC CWRVTIL001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC CWSALKS001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
CWUVLOH001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
CWVININ001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
CWWPKMN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC WWHWCMI001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GEGRDMI001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GSFRNTN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
TFDPTIA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC NOWILND001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GSDVRDE001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GSGTNPA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GSMSSTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC GSDALTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GSIFLMN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
NOPLNTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
NNMFBTN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC DRINDIN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
VALWDCO001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
LPSBDIN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GBLMESA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC NSSNJCA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FEAMOTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FECPEMA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FESANTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC SZPTNNJ001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
WNBRNMO001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
VCLIVMI001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
ATSNTTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC PNEREPA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
PNSCRPA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
CTFTMSC001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC TFKMZMI001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
SWWSVOH001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
MKMDNNJ001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FD73SLB001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC GRRALNC001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory        
 ARC GRMSAAZ001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GRLBKTX001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
GRLOUKY001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC WMWSLNC001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
SANPLFL001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
DG40PCK001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FEWTRNY001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC FEBHMNY001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FEWNAMN001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
FSMCHIL001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory         ARC
SLSTCCA001, LLC, a Delaware limited liability company         By: American
Realty Capital Global Operating Partnership, L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland corporation, its general partner         By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ARC FUMANUK001, LLC, a Delaware limited liability company         By: ARC
Global Holdco, LLC, a Delaware limited liability company, its sole member      
  By: American Realty Capital Global Operating Partnership, L.P., a Delaware
limited partnership, its sole member         By: American Realty Capital Global
Trust, Inc., a Maryland corporation, its general partner         By: /s/ Jesse
C. Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

 
 

 

  ADMINISTRATIVE AGENT:       JPMORGAN CHASE BANK, N.A.         By: /s/ Rita Lai
    Name: Rita Lai     Title:  Senior Credit Banker

 

[signatures continue on following page]

 

 
 

 

  ELECTING LENDER:       RBS CITIZENS N.A.         By: /s/ Donald Woods    
Name: Donald Woods     Title: Senior Vice President

 

[end of signatures]

 

 
 

 

SCHEDULE 2.01 – COMMITMENTS

 

Lender  Commitment  JPMorgan Chase Bank, N.A.  $125,000,000  Regions Bank 
$125,000,000  RBS Citizens N.A.  $125,000,000  Mizuho Bank, Ltd.  $100,000,000 
Sumitomo Mitsui Banking Corporation  $50,000,000  Capital One, National
Association  $50,000,000  Barclays Bank PLC  $50,000,000  Bank of America, N.A. 
$50,000,000  Comerica Bank  $30,000,000  Total Commitments  $705,000,000 

 



 

 